DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (CN 111108434).
Regarding claim 1, Turner discloses, a dimming substrate (Fig. 4), comprising: 
an infrared light dimming structure (1000A), the infrared light dimming structure including: 
a first electrode layer (1004); 
a second electrode layer (see “TCO” above 1007) disposed opposite to the first electrode layer; and 
an electro-dimming layer (1002) disposed between the first electrode layer and the second electrode layer, the electro-dimming layer being configured such that a reflectivity of the electro-dimming layer to infrared light is changeable in response to a first potential difference applied between the first electrode layer and the second electrode layer (see 1013, 1014 and associated text).
Regarding claims 5 and 12, Turner discloses, a transmittance of the electro-dimming layer to visible light is greater than 40% (1002); and the dimming substrate further comprises: a visible light dimming structure (1003) stacked with the infrared light dimming structure, the visible light dimming structure being configured to be reversibly switchable between at least a first transparent state and a first color rendering state (1002, 1003 and associated text).
Regarding claim 6, Turner discloses, the visible light dimming structure includes: a third electrode layer (see “TCO” below 1008); a fourth electrode layer (1011) disposed opposite to the third electrode layer; and a first electrochromic layer (1003) disposed between the third electrode layer and the fourth electrode layer, the first electrochromic layer being configured to be reversibly switchable between the first transparent state and the first color rendering state in response to a second potential difference applied between the third electrode layer and the fourth electrode (1003 and associated text).
Regarding claim 8, Turner discloses, the visible light dimming structure further includes: a second electrochromic layer (1003) disposed between the third electrode layer and the fourth electrode layer, the second electrochromic layer being configured to be reversibly switchable between a second transparent state and a second color rendering state in response to the second potential difference (1003 and associated text).
Regarding claim 11, Turner discloses, a dimming glass (Fig. 4), comprising: a first transparent sheet (see Fig. 4 and associated text); and the dimming substrate according to claim 1 (see rejection of claim 1 above), the dimming substrate and the first transparent sheet being stacked (see Fig. 4 and associated text).
Regarding claim 13, Turner discloses, a second transparent sheet (see Fig. 4 and associated text), wherein the dimming substrate is located between the first transparent sheet and the second transparent sheet (see Fig. 4 and associated text).
Regarding claim 14, Turner discloses, an apparatus with a viewing window (see Fig. 4 and associated text), he apparatus comprising: an viewing window frame; and the dimming glass according to claim 11 (see rejection of claim 11 above), the dimming glass being installed in the viewing window frame to form the viewing window (see Fig. 4 and associated text).
Regarding claim 15, Turner discloses, a light transmittance adjusting system (see Fig. 4 and associated text), comprising: the dimming substrate according to claim 1 (see rejection of claim 1 above); and a first voltage supply device electrically connected to the first electrode layer and the second electrode layer in the dimming substrate, and configured to apply the first potential difference between the first electrode layer and the second electrode layer (1013, 1014 and associated text). 
Regarding claim 16, Turner discloses. the first voltage supply device is configured to apply the first potential difference in a range of -1.5 V to 0 V inclusive between the first electrode layer and the second electrode layer (1013, 1014 and see Fig. 4 and associated text).
Regarding claim 17, Turner discloses, the dimming substrate further includes a visible light dimming structure (1003), the visible light dimming structure includes: a third electrode layer (see “TCO” below 1008), a first electrochromic layer (1003) and a fourth electrode layer (1011) that are stacked; and the first electrochromic layer is configured to be reversibly switchable between a first transparent state and a first color rendering state ire response to a second potential difference applied between the third electrode layer and the fourth electrode (1013, 1014 and associated text); and the light transmittance adjusting system further comprises: a second voltage supply device electrically connected to the third electrode layer and the fourth electrode layer, and configured to apply the second potential difference between the third electrode layer and the fourth electrode layer (1013, 1014 and associated text).
Regarding claim 18, Turner discloses, the second voltage supply device is configured to apply the second potential difference in a range of 2 V to 4 V inclusive between the third electrode layer and the fourth electrode layer (1013, 1014 and see Fig. 4 and associated text).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (CN 111108434) as applied to claim 1 above, in view of Liu et al. (US 2005/0200935).
Turner remains as applied to claim 1 above.
Turner does not disclose a material of the electro-dimming layer includes a polymer, and a monomer of the polymer is 3,4-(2,2-dimethyl-propylenedioxy) thiophene.
Liu teaches, from the same field of endeavor that in a dimming substrate that it would have been desirable to make a material of the electro-dimming layer includes a polymer, and a monomer of the polymer is 3,4-(2,2-dimethyl-propylenedioxy) thiophene (Para. 0075-0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a material of the electro-dimming layer includes a polymer, and a monomer of the polymer is 3,4-(2,2-dimethyl-propylenedioxy) thiophene as taught by the dimming substrate of Liu in the dimming substrate of Turner since Liu teaches it is known to include this feature in a dimming substrate for the purpose of providing a dimming substrate that is easy to manufacture and has increased response time and long term stability.
 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (CN 111108434) as applied to claim 1 above, in view of Ingalls et al. (US 2003/0210449).
Turner remains as applied to claim 1 above.
Furthermore, Turner discloses, a first ion transport layer (1006) disposed between the first electrode layer and the second electrode layer, and stacked with the electro-dimming layer (see Fig. 4).
Turner does not disclose the infrared light dimming structure further includes: a first ion storage layer disposed between the first electrode layer and the second electrode layer, and stacked with the first ion transport layer, the first ion storage layer being in direct contact with at least the first ion transport layer.
Ingalls teaches, from the same field of endeavor that in a dimming substrate that it would have been desirable to make the infrared light dimming structure (Fig. 1) further includes: a first ion storage layer (6) disposed between the first electrode layer and the second electrode layer, and stacked with the first ion transport layer (5), the first ion storage layer being in direct contact with at least the first ion transport layer (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the infrared light dimming structure further includes: a first ion storage layer disposed between the first electrode layer and the second electrode layer, and stacked with the first ion transport layer, the first ion storage layer being in direct contact with at least the first ion transport layer as taught by the dimming substrate of Ingalls in the dimming substrate of Turner since Ingalls teaches it is known to include to include these features in a dimming substrate for the purpose of providing a durable dimming substrate that is easy to manufacture with reduced cost.
Regarding claim 10, Turner in view of Ingalls discloses and teaches as set forth above, and Turner further discloses, a second ion transport layer (1009) disposed between the third electrode layer and the fourth electrode layer, and stacked with the first electrochromic layer (see Fig. 4).
Ingalls further teaches, from the same field of endeavor that in a dimming substrate (Fig. 1) that it would have been desirable to make the visible light dimming structure further includes: a second ion storage layer (6) disposed between the third electrode layer and the fourth electrode layer, and stacked with the second ion transport layer (5).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the infrared light dimming structure further includes: a first ion storage layer disposed between the first electrode layer and the second electrode layer, and stacked with the first ion transport layer, the first ion storage layer being in direct contact with at least the first ion transport layer as taught by the dimming substrate of Ingalls in the dimming substrate of Turner since Ingalls teaches it is known to include to include these features in a dimming substrate for the purpose of providing a durable dimming substrate that is easy to manufacture with reduced cost.

Claims 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (CN 111108434) as applied to claim 1 above, in view of Huang et al. (US 2016/0363779).
Turner remains as applied to claim 1 above.
Turner does not disclose the first electrode layer or the second electrode layer includes a plurality of first electrode patterns arranged at intervals; the electro-dimming layer includes a plurality of electro-dimming patterns arranged at intervals, and an orthogonal projection of each electro-dimming pattern on a first plane perpendicular to a thickness direction of the infrared light dimming structure and an orthogonal projection of a respective one of the plurality of first electrode patterns on the first plane have an overlapping region therebetween; and the infrared light dimming structure further includes a plurality of first barrier walls arranged at intervals and disposed between the first electrode layer and the second electrode layer; wherein a respective first barrier wall of the plurality of first barrier walls is provided between any two adjacent first electrode patterns, and the first barrier wall is located between two electro-dimming patterns corresponding to the two adjacent first electrode patterns.
Huang teaches, from the same field of endeavor that in a dimming substrate (Figs. 1-2) that it would have been desirable to make the first electrode layer or the second electrode layer includes a plurality of first electrode patterns arranged at intervals (see 2, 5); the electro-dimming layer (see 3, 4) includes a plurality of electro-dimming patterns arranged at intervals (see Figs. 1-2), and an orthogonal projection of each electro-dimming pattern on a first plane perpendicular to a thickness direction of the infrared light dimming structure and an orthogonal projection of a respective one of the plurality of first electrode patterns on the first plane have an overlapping region therebetween (Para. 0037 and see Figs. 1-2); and the infrared light dimming structure further includes a plurality of first barrier walls (see 13) arranged at intervals and disposed between the first electrode layer and the second electrode layer (Para. 0037 and see Figs. 1-2); wherein a respective first barrier wall of the plurality of first barrier walls is provided between any two adjacent first electrode patterns (Para. 0037 and see Figs. 1-2), and the first barrier wall is located between two electro-dimming patterns corresponding to the two adjacent first electrode patterns (Para. 0037 and see Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first electrode layer or the second electrode layer includes a plurality of first electrode patterns arranged at intervals; the electro-dimming layer includes a plurality of electro-dimming patterns arranged at intervals, and an orthogonal projection of each electro-dimming pattern on a first plane perpendicular to a thickness direction of the infrared light dimming structure and an orthogonal projection of a respective one of the plurality of first electrode patterns on the first plane have an overlapping region therebetween; and the infrared light dimming structure further includes a plurality of first barrier walls arranged at intervals and disposed between the first electrode layer and the second electrode layer; wherein a respective first barrier wall of the plurality of first barrier walls is provided between any two adjacent first electrode patterns, and the first barrier wall is located between two electro-dimming patterns corresponding to the two adjacent first electrode patterns as taught by the dimming substrate of Huang in the dimming substrate of Turner since Huang teaches it is known to include these features in a dimming substrate for the purpose of providing a dimming substrate with reduced interference and effective dimming.
Regarding claim 7, Turner in view of Huang discloses and teaches as set forth above, and Huang further teaches, from the same field of endeavor that in a dimming substrate that it would have been desirable to make the third electrode layer or the fourth electrode layer includes a plurality of second electrode patterns arranged at intervals (see 2, 5); and the first electrochromic layer (see 3, 4) includes a plurality of first electrochromic patterns arranged at intervals (see Fig. 2), and an orthogonal projection of each first electrochromic pattern on a second plane perpendicular to a thickness direction of the visible light dimming structure and an orthogonal projection of a respective one of the plurality of second electrode patterns on the second plane have an overlapping region therebetween (Para. 0037 and see Figs. 1-2); the visible light dimming structure further includes: a plurality of second barrier walls (13) arranged at intervals and disposed between the third electrode layer and the fourth electrode layer, wherein a respective second barrier wall of the plurality of second barrier walls is provided between any two adjacent second electrode patterns (Para. 0037 and see Figs. 1-2), and the second barrier wall is located between two first electrochromic patterns corresponding to the two adjacent second electrode patterns (Para. 0037 and see Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the dimming substrate of Huang in the dimming substrate of Turner since Huang teaches it is known to include these features in a dimming substrate for the purpose of providing a dimming substrate with reduced interference and effective dimming.
Regarding claim 9, Turner in view of Huang discloses and teaches as set forth above, and Huang further teaches, from the same field of endeavor that in a dimming substrate that it would have been desirable to make the third electrode layer or the fourth electrode layer includes a plurality of second electrode patterns arranged at intervals (see 2, 5); and the second electrochromic layer includes a plurality of second electrochromic patterns (see 3, 4) arranged at intervals, and an orthogonal projection of each second electrochromic pattern on a second plane perpendicular to a thickness direction of the visible light dimming structure and an orthogonal projection of a respective one of the plurality of second electrode patterns on the second plane have an overlapping region therebetween (Para. 0037 and see Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the dimming substrate of Huang in the dimming substrate of Turner since Huang teaches it is known to include these features in a dimming substrate for the purpose of providing a dimming substrate with reduced interference and effective dimming.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bressand (CN 102099736) discloses a dimming substrate that includes a first substrate, a second substrate and an electro-dimming layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            08/26/2022